Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered August 23, 1999, convicting defendant, after a non-jury trial, of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds (two counts) and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to an aggregate term of 5V2 to 11 years, unanimously affirmed.
The court properly exercised its discretion in permitting the People to cross-examine defendant briefly concerning his work history, since defendant had mentioned his place of employment on direct examination and, under the facts of this case, his work background was relevant to his credibility (see People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846; *262People v Delfyette, 223 AD2d 453, lv denied 88 NY2d 965). The record fails to support defendant’s suggestion that the prosecutor was seeking to establish that defendant was ill-paid or impoverished, and thus likely to sell drugs in order to supplement his income. In any event, there is no reasonable possibility that the court, in this nonjury trial, would have drawn such an inference. Concur — Saxe, J.P., Buckley, Rosenberger, Lerner and Gonzalez, JJ.